Citation Nr: 1718181	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include sciatica, including as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include sciatica, to include as secondary to a service-connected lumbar spine disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, to include as secondary to orthopedic and neurological disabilities including pes planus, bilateral knee disabilities and lumbar spine arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board previously remanded this matter for additional development in December 2015.  

The issues of entitlement to service connection for peripheral neuropathy of the left lower extremity and entitlement to service connection for peripheral neuropathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Major depressive disorder and generalized anxiety disorder are proximately due to service-connected disabilities.  







CONCLUSION OF LAW

The criteria for major depressive disorder and generalized anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


Analysis of Claim

The Veteran asserts that he has depression and anxiety due to his service-connected physical disabilities.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is currently in effect for bilateral pes planus; degenerative arthritis of both knees, associated with pes planus; and a lumbar spine disability.

A June 2008 evaluation by a private psychologist shows that the Veteran reported a history of depressive symptoms for eight years.  The psychologist diagnosed major depressive disorder and generalized anxiety disorder.  The psychologist opined that the Veteran's depression and anxiety are secondary to his physical disabilities.  The report specifically noted a history of pes planus, lumbar strain, and altered gait.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the June 2008 medical opinion is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether there is a nexus between the Veteran's current psychiatric disability and his service-connected foot, knee and back disabilities.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for major depressive disorder and generalized anxiety disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Service connection for major depressive disorder and generalized anxiety disorder is granted.  

REMAND

In a March 2008 statement, the Veteran asserted that he has peripheral neuropathy, including sciatica, due to his lumbar spine disability.  The October 2008 rating decision denied service connection for left and right lower extremity peripheral neuropathy on the basis that a lumbar spine disability was not related to service. 

A June 2016 rating decision granted service connection for a lumbar spine disability secondary to service-connected disabilities.  In light of the grant of service connection for a lumbar spine disability, the case is being remanded to obtain a VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of any neuropathy or sciatica of the lower extremities.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials

(a) The examiner should diagnose any current neuropathy or sciatica of the right and left lower extremities.

(b) Provide an opinion as to whether neuropathy or sciatica of the lower extremities is at least as likely as not (50 percent or greater likelihood) proximately due to his service-connected lumbar spine disability.

(c) Provide an opinion as to whether neuropathy or sciatica of the lower extremities is at least as likely as not aggravated (permanently worsened) by the service-connected lumbar spine disability.   

The examiner should provide a complete rationale for the opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




